NUMBER 13-15-00351-CV

                               COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                               IN RE SANDRA AZUA


                       On Petition for Writ of Mandamus.


                                        ORDER

    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

      Relator, Sandra Azua, filed a petition for writ of mandamus on July 30, 2015

seeking to compel the trial court to: (1) vacate temporary orders signed on May 4, 2015

and July 14, 2015; (2) grant relator’s motion to strike intervention and her plea to the

jurisdiction; and (3) appoint relator as the temporary sole managing conservator of the

minor children involved in the underlying divorce case.

      The Court requests that the real parties in interest, Antonio Azua Colchado and

Judith Azua, or any others whose interest would be directly affected by the relief sought,
file a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
31st day of July, 2015.




                                             2